PER CURIAM.
On May 8, 2001, Vincent Eugene Lineberger filed this petition for a writ of mandamus seeking an order directing the *116district court to act on his various motions filed in his 28 U.S.C.A. § 2255 (West Supp. 2000) case filed on November 21, 2000. The district court entered orders in the § 2255 proceeding on February 20, 2001, and on April 17, 2001. Because the district court has acted within six months of the filing of the petition, we find no unreasonable delay. Thus, mandamus relief is not warranted. Accordingly while we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.